— In an action to recover for professional services allegedly rendered decedent and for moneys allegedly loaned to him, the plaintiff appeals from an order of the Supreme Court, Kings County, dated June 7, 1960, vacating on certain conditions a judgment in his favor which had been entered pursuant to an order, made on consent, striking out defendant’s answer if a witness failed to appear for examination before trial. Order affirmed, without costs. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.